Title: To George Washington from Joseph Reed, 6 June 1781
From: Reed, Joseph
To: Washington, George


                        
                            Sir
                            In Council Philadelphia June 6th 1781
                        
                        We had the honor of your Excellencys favour of the twenty seventh Ult. requesting sixteen hundred Militia of
                            this state. The Congress at the same time made a requisition of four battalions of Infantry consisting of two thousand
                            two hundred and twenty eight rank and file a Company of Artillery, and Corps of sixty four horse for the southern service.
                            A demand has also been made of three hundred Men for the frontiers, we are sorry to inform your Excellency that the
                            present situation of the Militia in pay and equipment forbids an expectation that these requisitions can be complied with
                            untill the House of Assembly shall make a more effectual provision for that source. The present pay is thirty old
                            Continental dollars per day and the fines of delinquents which is the fund of payment is in the same proportion. The
                            Assembly now sitting we have laid your Excellencys letter before them with such farther additional arguments and
                            recommendations as we hope will produce the desired effects. As soon as we are enabled to give your Excellency a more satisfactory answer we shall not fail to do it; in
                            the mean time we beg leave to assure you that we are with the greatest respect and regard Your Excellencys Most obedient
                            and very humble servant
                        
                            Jos: Reed President

                        
                    